EXHIBIT 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is made and entered into as of
January 9, 2006, by and between Grant Guenther (“Employee”) and Orange 21 Inc.,
a Delaware corporation (the “Company”), with reference to the following facts:

 

1.                                       Employee is employed as Vice President
of Marketing; and

 

2.                                       Employee’s employment with the Company
will end as of February 15, 2006 (the “Separation Date”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 


1.                                       CONSIDERATION.  IN CONSIDERATION OF THE
COVENANTS AND PROMISES CONTAINED IN THIS AGREEMENT, AND AS FULL AND FINAL
COMPENSATION TO EMPLOYEE FOR ALL SERVICES AS AN EMPLOYEE, EMPLOYEE SHALL BE
ENTITLED TO CONTINUED EMPLOYMENT WITH THE COMPANY UNTIL THE SEPARATION DATE,
UNLESS THE COMPANY DETERMINES THAT EMPLOYEE’S EMPLOYMENT MUST BE TERMINATED FOR
CAUSE AT AN EARLIER TIME.  AS A RESULT, EMPLOYEE SHALL CONTINUE TO RECEIVE
SALARY PAYMENTS AND BENEFITS ON THE REGULAR PAYDAYS OF THE COMPANY UNTIL THE
SEPARATION DATE.  CAUSE IS DEFINED AS FOLLOWS: MATERIALLY BREACHING THIS
AGREEMENT, REFUSING TO PERFORM DUTIES AS ASSIGNED, COMMITTING ANY ACT OF
DISHONESTY, KNOWINGLY VIOLATING ANY APPLICABLE LAW OR REGULATION IN THE COURSE
OF HIS DUTIES, VIOLATING A COMPANY POLICY WHICH VIOLATION HAS OR MAY HAVE A
MATERIAL ADVERSE IMPACT ON THE COMPANY, FAILING TO PERFORM HIS DUTIES IN A
TIMELY MANNER (RESULTING IN A SIGNIFICANT LOSS TO OR IMPAIRMENT OF THE COMPANY’S
INTERESTS), BECOMING DISABLED SUCH THAT HE CANNOT PERFORM HIS ESSENTIAL DUTIES
WITH OR WITHOUT REASONABLE ACCOMMODATION, OR DYING.  ADDITIONALLY, CAUSE, AS
DEFINED ABOVE, IS DEEMED TO EXIST IF THE COMPANY MAKES A DETERMINATION THAT
CAUSE EXISTS IN GOOD FAITH AFTER A REASONABLE INVESTIGATION.  ON OR ABOUT THE
SEPARATION DATE, EMPLOYEE WILL RECEIVE A SECOND SEVERANCE AGREEMENT WHICH WILL
ENTITLE HIM, SHOULD HE PROPERLY EXECUTE THE SECOND SEVERANCE AGREEMENT, TO
FURTHER CONSIDERATION.  THE DETAILS OF THE SECOND SEVERANCE AGREEMENT ARE SET
FORTH IN A LETTER ATTACHED HERETO AND INCORPORATED BY REFERENCE HEREIN.


 


2.                                       ACCRUED SALARY AND VACATION.  EMPLOYEE
ACKNOWLEDGES AND UNDERSTANDS THAT AS OF THE SEPARATION DATE, THE COMPANY WILL
HAVE PAID EMPLOYEE THE FOLLOWING AMOUNTS, SUBJECT TO STANDARD WITHHOLDINGS FOR
TAX AND SOCIAL SECURITY PURPOSES:  (I) ALL ACCRUED SALARY AND BONUS THROUGH THE
SEPARATION DATE; AND (II) ALL UNUSED AND ACCRUED VACATION PAY EMPLOYEE EARNED
PRIOR TO THE SEPARATION DATE.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT SUCH
AMOUNTS WILL BE ALL THAT HE IS ENTITLED TO RECEIVE AS SALARY, BONUS, AND
VACATION PAY.  ALL APPLICABLE TAXES AND REQUIRED WITHHOLDINGS SHALL BE DEDUCTED
FROM THE SEPARATION PAYMENT.

 

--------------------------------------------------------------------------------


 


3.                                       STOCK OPTIONS.


 

Employee acknowledges that the vested 24,062 stock options he currently holds to
purchase shares of the Company’s common stock will lapse ninety (90) days after
the Separation Date.

 


4.                                       NON-SOLICITATION OF EMPLOYEES.


 

Employee agrees that for the term of his employment with the Company and for one
year and six months after the Separation Date, Employee, will not encourage or
solicit any employee or consultant of the Company to leave the Company for any
reason or to devote less than all of any such employee’s or consultant’s efforts
to the affairs of the Company.  The restriction set forth in this section is
considered by the parties to be reasonable for the purposes of protecting the
business of the Company.  However, if any such restriction is found by any court
of competent jurisdiction to be unenforceable because its duration, range of
activities or geographic area is too extensive, this section shall be
interpreted to extend for the maximum period of time, range of activities or
geographic area enforceable by law.

 


5.                                       NON-DISPARAGEMENT.  THE PARTIES AGREE
THAT THEY SHALL NOT, DIRECTLY OR INDIRECTLY, BY ANY MANNER OR MEANS, IN PUBLIC
OR IN PRIVATE, DISPARAGE, DEMEAN, INSULT, OR DEFAME EACH OTHER, OR ANY OF THE
OFFICERS, EMPLOYEES, AGENTS OR ANY OTHER PERSON ASSOCIATED WITH EITHER PARTY AT
ANY TIME.  THIS PROVISION, HOWEVER, DOES NOT PROHIBIT ANY PARTY, IF REQUIRED
UNDER OATH, TO PROVIDE TRUTHFUL AND ACCURATE TESTIMONY.


 


6.                                       COMPANY PROPERTY; REIMBURSEMENT FOR
BUSINESS EXPENSES.  EMPLOYEE SHALL, AS OF THE SEPARATION DATE, RETURN TO THE
COMPANY ALL COMPANY PROPERTY WHICH HE HAD IN HIS POSSESSION AT ANY TIME,
INCLUDING, BUT NOT LIMITED TO: COMPUTER RECORDED INFORMATION, TANGIBLE PROPERTY,
CREDIT CARDS, ENTRY CARDS, IDENTIFICATION BADGES AND KEYS.  ADDITIONALLY,
EMPLOYEE SHALL, AS OF THE SEPARATION DATE, SUBMIT ALL VOUCHERS FOR REASONABLE
BUSINESS EXPENSES INCURRED BY EMPLOYEE IN THE COURSE OF HIS EMPLOYMENT.  SUCH
EXPENSES SHALL BE REIMBURSED IN ACCORDANCE WITH THE COMPANY’S POLICIES
THEREFOR.  SUBSEQUENT TO THE SEPARATION DATE, EMPLOYEE SHALL NO LONGER BE
AUTHORIZED TO INCUR ANY EXPENSE ON BEHALF OF THE COMPANY.


 


7.                                       RELEASE OF CLAIMS.  IN CONSIDERATION OF
THE ABOVE DESCRIBED PAYMENTS, EMPLOYEE AND THE COMPANY DO HEREBY
UNCONDITIONALLY, IRREVOCABLY AND ABSOLUTELY RELEASE AND DISCHARGE EACH OTHER,
AND ALL RELATED HOLDING, PARENT OR SUBSIDIARY ENTITIES, AND THEIR AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, STOCKHOLDERS, INSURERS,
SUCCESSORS AND/OR ASSIGNS, FROM ANY AND ALL LIABILITY, CLAIMS, DEMANDS, CAUSES
OF ACTION, OR SUITS OF ANY TYPE, WHETHER IN LAW AND/OR IN EQUITY, KNOWN OR
UNKNOWN, RELATED DIRECTLY OR INDIRECTLY OR IN ANY WAY CONNECTED WITH ANY
TRANSACTION, AFFAIRS OR OCCURRENCES BETWEEN THEM TO DATE, INCLUDING, BUT NOT
LIMITED TO, EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND THE SEPARATION OF SAID
EMPLOYMENT. THIS RELEASE SHALL INCLUDE BUT NOT BE LIMITED TO A RELEASE OF CLAIMS
ARISING UNDER ANY STATE OR FEDERAL STATUTE OR COMMON LAW REGULATING OR AFFECTING
EMPLOYMENT, INCLUDING TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH

 

2

--------------------------------------------------------------------------------


 


DISABILITIES ACT, THE EQUAL PAY ACT, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA LABOR CODE, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND ANY
OTHER STATUTORY OR COMMON LAW PROVISION RELATING TO OR AFFECTING EMPLOYEE’S
EMPLOYMENT BY THE COMPANY, INCLUDING ANY FEDERAL OR STATE STATUTORY PROVISION
COVERING ANY AGE DISCRIMINATION IN ANY FORM BY THE COMPANY AGAINST EMPLOYEE,
EXCEPT ANY CLAIM FOR WORKER’S COMPENSATION OR UNEMPLOYMENT INSURANCE.


 


8.                                       SECTION 1542 WAIVER.  EMPLOYEE AND THE
COMPANY ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND SECTION 1542 OF THE CIVIL
CODE OF THE STATE OF CALIFORNIA (“SECTION 1542”) WHICH READS AS FOLLOWS:


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Employee and the Company hereby expressly waive and relinquish all rights and
benefits under Section 1542 and any law or legal principle of similar effect in
any jurisdiction with respect to the release granted in this Agreement,
including, but not limited to, any jurisdiction in the United States.  The
parties acknowledge that they have separately bargained for the waiver of
Section 1542.

 


9.                                       DISPUTE RESOLUTION.  EXCEPT AS
PROHIBITED BY LAW, ANY DISPUTES ARISING FROM THE INTERPRETATION, BREACH, OR
ENFORCEMENT OF THIS AGREEMENT, WHICH CANNOT FIRST BE RESOLVED BY NEGOTIATION
BETWEEN THE PARTIES, SHALL BE RESOLVED THROUGH FINAL AND BINDING ARBITRATION IN
SAN DIEGO, CALIFORNIA, OR WITHIN THE COUNTY WHERE THE EMPLOYEE IS OR WAS LAST
EMPLOYED BY THE COMPANY.  THE LAW APPLICABLE TO ANY CONTROVERSY TO BE ARBITRATED
SHALL BE THE LAW OF THE STATE WHERE THE EMPLOYEE IS OR WAS EMPLOYED, OR
APPLICABLE FEDERAL LAW, EXCEPT THAT THE FEDERAL ARBITRATION ACT SHALL APPLY TO
THE ISSUE OF ARBITRABILITY.  THE ARBITRATION SHALL BE CONDUCTED BY A SINGLE
NEUTRAL ARBITRATOR SELECTED BY THE PARTIES FROM A LIST MAINTAINED AND PROVIDED
BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) OR JUDICIAL ARBITRATION AND
MEDIATION SERVICES (“JAMS”).  THE ARBITRATOR SHALL HAVE NO POWER TO AWARD COSTS
AND ATTORNEYS’ FEES EXCEPT AS PROVIDED BY STATUTE OR BY SEPARATE WRITTEN
AGREEMENT BETWEEN THE PARTIES.  THIS ARBITRATION PROVISION SHALL SUPERSEDE ANY
AND ALL PRIOR AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE ON THE SUBJECT OF
ARBITRATION OF EMPLOYMENT-RELATED CLAIMS.


 


10.                                 COSTS AND FEES.  OTHER THAN AS SET FORTH
SPECIFICALLY HEREIN, THE PARTIES WILL BEAR THEIR OWN COSTS, EXPENSES, AND
ATTORNEYS’ FEES INCURRED IN OR ARISING OUT OF OR IN ANY WAY RELATED TO THE
MATTERS RELEASED HEREIN.


 


11.                                 ENTIRE AGREEMENT.  EXCEPT FOR ANY TERM OR
CONDITION OF AN EMPLOYMENT AGREEMENT BETWEEN THE PARTIES WHICH SURVIVES THE
EXPIRATION OR TERMINATION OF SUCH AGREEMENT, AND IS NOT INCONSISTENT WITH THIS
AGREEMENT, THIS AGREEMENT, INCLUDING ALL ATTACHMENTS HERETO, CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND CONSTITUTES THE COMPLETE, FINAL, AND EXCLUSIVE
EMBODIMENT OF THEIR AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT IS EXECUTED WITHOUT RELIANCE UPON ANY PROMISE,

 

3

--------------------------------------------------------------------------------


 


WARRANTY OR REPRESENTATION, WRITTEN OR ORAL, BY ANY PARTY OR ANY REPRESENTATIVE
OF ANY PARTY OTHER THAN THOSE EXPRESSLY CONTAINED HEREIN, AND IT SUPERSEDES ANY
OTHER SUCH PROMISES, WARRANTIES OR REPRESENTATIONS.  EACH PARTY HAS HAD
SUFFICIENT TIME TO READ, AND HAS CAREFULLY READ THIS AGREEMENT, HAS BEEN ADVISED
TO CONSULT WITH AN ATTORNEY REGARDING ITS MEANING AND CONSEQUENCES, CONSENTS TO
ALL OF ITS TERMS VOLUNTARILY AFTER TAKING SUFFICIENT TIME TO THINK ABOUT THE
ADVANTAGES AND DISADVANTAGES OF SIGNING THIS AGREEMENT, AND SIGNED THE SAME OF
HIS OR ITS OWN FREE WILL.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT
IN A WRITING SIGNED BY BOTH EMPLOYEE AND THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY.  NOTHING IN THIS AGREEMENT IS INTENDED TO RELIEVE THE PARTIES OF THEIR
OBLIGATIONS UNDER THE EMPLOYEE’S INDEMNITY AGREEMENT OR ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION AGREEMENTS WITH THE COMPANY.


 


12.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN ENTERED INTO AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT THAT AS PROVIDED IN
SECTION 9, THE LAW APPLICABLE TO ANY CONTROVERSY TO BE ARBITRATED SHALL BE THE
LAW OF THE STATE WHERE THE EMPLOYEE IS OR WAS EMPLOYED, OR APPLICABLE FEDERAL
LAW, EXCEPT THAT THE FEDERAL ARBITRATION ACT SHALL APPLY TO THE ISSUE OF
ARBITRABILITY.


 


13.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BIND THE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS, ASSIGNS, EXECUTORS,
AND ADMINISTRATORS OF EACH PARTY, AND INURE TO THE BENEFIT OF EACH PARTY, AND
HIS OR ITS HEIRS, SUCCESSORS AND ASSIGNS.


 


14.                                 NO ADMISSION.  IT IS UNDERSTOOD AND AGREED
BY THE PARTIES THAT THIS AGREEMENT REPRESENTS A COMPROMISE SETTLEMENT OF VARIOUS
MATTERS, AND SHALL NOT BE CONSTRUED TO BE AN ADMISSION OF ANY LIABILITY OR
OBLIGATION BY EITHER PARTY TO THE OTHER PARTY OR TO ANY OTHER PERSON.


 


15.                                 SECTION HEADINGS.  THE SECTION AND PARAGRAPH
HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL
NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


16.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS DETERMINED TO BE INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART,
THIS DETERMINATION WILL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT.


 


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


18.                                
DRAFTING.                                                 NONE OF THE PARTIES
HERETO SHALL BE CONSIDERED TO BE THE DRAFTER OF THIS AGREEMENT OR ANY PROVISION
HEREOF FOR THE PURPOSE OF ANY STATUTE, CASE LAW OR RULE OF INTERPRETATION OR
CONSTRUCTION THAT MIGHT CAUSE ANY PROVISION TO BE CONSTRUED AGAINST THE DRAFTER
HEREOF.


 


19.                                 NOTICES.  ALL NOTICES, REQUESTS, CONSENTS
AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE HAND DELIVERED OR MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO THE

 

4

--------------------------------------------------------------------------------


 


COMPANY AT 2070 LAS PALMAS DRIVE, CARLSBAD, CALIFORNIA, 92009 ATTENTION: CHIEF
EXECUTIVE OFFICER, AND TO EMPLOYEE AT THE ADDRESS SET FORTH BELOW HIS SIGNATURE.


 


20.                                 CONFIDENTIALITY.  THE PARTIES HERETO AGREE
NOT TO DIVULGE OR PUBLICIZE THE EXISTENCE OF THIS AGREEMENT OR THE TERMS HEREOF
EXCEPT TO THEIR ACCOUNTANTS, LAWYERS, AND IF NECESSARY, THEIR LICENSED HEALTH
CARE PROFESSIONALS AND AS MAY BE NECESSARY TO ENFORCE THIS AGREEMENT OR AS MAY
BE REQUIRED BY LAW.


 


21.                                 COUNSEL.  EMPLOYEE ACKNOWLEDGES THAT HE
FULLY UNDERSTANDS HIS RIGHT TO DISCUSS THIS AGREEMENT WITH INDEPENDENT COUNSEL
OF HIS CHOICE, THAT HE IS ENCOURAGED TO DO SO, THAT HE HAS CAREFULLY READ AND
FULLY UNDERSTANDS THIS ENTIRE AGREEMENT AND THAT HE IS VOLUNTARILY ENTERING INTO
THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Agreement
to be executed as follows:

 

EMPLOYEE:

 

THE COMPANY:

 

 

 

 

 

 

 

ORANGE 21 INC.

 

 

 

 

 

 

 

 

 

/s/ Grant Guenther

 

By:

/s/ Barry Buchholtz

 

Grant Guenther

 

Barry Buchholtz

 

 

 

Chief Executive Officer

 

2070 Las Palmas Drive

 

 

 

Carlsbad, CA 92009

 

 

 

Address

 

 

 

 

 

 

 

Date of Execution: January 9, 2006

 

Date of Execution: January 9, 2006

 

 

5

--------------------------------------------------------------------------------


 

[g17751kki001.jpg]

 

Orange 21 Inc.

2070 Las Palmas Drive

Carlsbad, CA  92009

PH:  (760) 804-8420

FX:  (760) 804-8442

NASDAQ:  [ORNG]

www.orangetwentyone.com

 

January 9, 2006

 

 

Mr. Grant Guenther
2070 Las Palmas

Carlsbad, CA  92009

 

Re:                               Separation Agreement

 

Dear Mr. Guenther:

 

Included with this letter is a Separation Agreement (“Agreement”).  If you
choose to sign the Agreement, your employment with Orange 21 Inc. (“O21”) will
continue until February 15, 2006, unless O21 determines that your employment
should be terminated for cause at an earlier time (the definition of cause is
set forth in the Agreement).

 

Shortly before the date of your separation from O21, in February 2006, O21 will
provide you with a subsequent release.  The subsequent release will cover the
time-period from the date you sign the Agreement mentioned above, until the date
of your separation from O21.  If you choose to sign this subsequent release, you
will receive three months of severance pay amounting to $37,803.00 and will be
provided a three-month consulting agreement for your signature.  If you and O21
sign the consulting agreement, your monthly pay under the three-month consulting
agreement will be $13,601.00.  If O21 elects not to sign the consulting
agreement, you will be paid six months of severance pay in the amount of
$78,606.00 in lieu of the severance payment of $37,803 described above (note:
for the avoidance of doubt, in no event shall the severance payment and the
payments under the consulting agreement exceed $78,606.00 unless expressly
agreed to by O21).  To receive the severance pay and the consulting agreement
you must sign the release provided to you by O21.

 

Please sign below to indicate your acceptance of the substance of this letter.

 

Very truly yours,

 

/s/ Barry Buchholtz

 

 

Barry Buchholtz

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

Dated:  1/9/2006

 

/s/ Grant Guenther

 

 

 

Grant Guenther

 

--------------------------------------------------------------------------------